DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 CRM rejection of claims 17-20 have been considered and found persuasive, and the rejection has been withdrawn.
Applicant's amendments with respect to 35 U.S.C. 103 in regards to claims 1, 9 and 17 have been considered, however are not found to be persuasive due to the following reasons. Applicant included one limitation of the allowable subject matter of dependent claims 2, 10 and 18, which does not overcome the prior art of record. Applicant only included “generating, by the one or more processors, a recurrent deep logico-neural network model” which is taught by Matusov in paras. [0056-0057] training a neural machine translation (NMT) using recurrent neural network). Furthermore, the allowable subject matter of claims 2, 10 and 18 needs to include all of the limitations of the base claim and any intervening claims. Therefore, claims 1, 9 and 17 are still rejected under the combination of Hadjiyiannis et al. (WO 0210985) in view of Matusov et al. (US 2017/0323203).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjiyiannis et al. (WO 0210985) in view of Matusov et al. (US 2017/0323203).

Claims 1, 9 and 17,
Hadjiyiannis teaches method for word sense disambiguation ([Fig. 1] [pgs. 8-9] Word Sense Disambiguation WSD module), comprising: receiving, by one or more processors, input sentences comprising a plurality of words, wherein at least two words in the plurality of words are homonyms ([Fig. 2] [pgs. 8-9] words in a documents (sentences); homonym edges, these edges relate nodes that are homonyms of each other); 
converting, by the one or more processors, the plurality of words associated with each input sentence into a first vector comprising possible senses for the at least two words ([Fig. 1] [pgs. 8-9] the verb "bark" and the noun "bark" (meaning the outer layer of a tree trunk) are linked by a homonym edge 20 ); 
combining, by the one or more processors, the first vector with a second vector comprising a domain-specific contextual vector associated with the at least two words ([Fig. 1] [pgs. 8-9] semantic edges, these edges relate nodes (concepts) that are somehow related in meaning of each word; determining the semantically relationship between the homonym and semantic edges); 
feeding, by the one or more processors, the combination of the first vector with the second vector into a network model to generate a third vector comprising word senses for the at least two words; and thresholding, by the one or more processors, the third vector to generate a fourth vector comprising a final word sense vector for the at least two words ([Fig. 1] [pgs. 8-9] once these nodes are located, for each node locate all other nodes are semantically related to it; the module 4 is looking for these semantically related nodes in close proximity to the original word; two terms are in close proximity if the number of intervening terms in the document is lower than a certain threshold; the node corresponding to the original word is the one for which the preponderance of semantically related nodes were located in close proximity to the original word; representing the correct word sense).
The difference between the prior art and the claimed invention is that Hadjiyiannis does not explicitly teach generating, by the one or more processors, a recurrent deep logico-neural network model; feeding, by the one or more processors, the combination of the first vector with the second vector into the recurrent deep logico-neural network model to generate a third vector comprising word senses for the at least two words.
Matusov teaches generating, by the one or more processors, a recurrent deep logico-neural network model ([0056-0057] training a neural machine translation (NMT) using recurrent neural network);
feeding, by the one or more processors, the combination of the first vector with the second vector into the recurrent deep logico-neural network model to generate a third vector comprising word senses for the at least two words ([0057] method for word sense disambiguation and topic adaptation; meta-information relating to an input sentence, paragraph, or document can be used in a vector form; feeding the meta-information into recurrent neural network decoder as shown in FIG. 5 to help generate words which are appropriate given a particular category or topic).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Hadjiyiannis with teachings of Matusov  by modifying the method of performing WSD using semantic networks with a mathematical formalism including probabilities and equivalent metrics as taught by Hadjiyiannis to include feeding, by the one or more processors, the combination of the first vector with the second vector into a recurrent deep logico-neural network model to generate a third vector comprising word senses for the at least two words as taught by Matusov for the benefit of using neural networks for text processing (Matusov [0003]).

Allowable Subject Matter
Claims 2-8, 10-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656